United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Washington, DC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1882
Issued: March 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
Appellant filed an application for review of the Office of Workers’ Compensation
Programs’ (OWCP) July 18, 2012 merit decision denying his traumatic injury claim.1 The
appeal was docketed as No. 12-1942. After considering the evidence of record, the Board finds
this case is not in posture for a decision.
This appeal involves appellant’s July 8, 2011 traumatic injury claim (File No.
xxxxxx436), in which he alleged that he suffered whole body radiation exposure on
December 21, 2006 when the door to the “source” was unexpectedly opened while he was
outside of the safety exclusion zone. Appellant’s coworker corroborated his version of the facts.
As a result of the December 2006 incident and continuing exposure to unknown levels of
radiation for several years, he alleged that he developed Hashimoto’s disease. Appellant
indicated that he was unable to provide exact radiation exposure rates due to the fact that the
information was in the possession of the employing establishment or was not properly
monitored. On November 9, 2011 OWCP asked the employing establishment to provide
additional information regarding the extent and duration of his radiation exposure.

1

OWCP treated appellant’s claim as one for both traumatic injury and occupational disease. Appellant alleged
that he was exposed to radiation in the performance of duty on December 21, 2006, as well as on numerous other
occasions.

The employing establishment controverted the claim. It contended that, because
appellant’s exposure was either at or just above background radiation levels and was for only a
few seconds, a conventional meter would not likely record the exposure. The employing
establishment denied his claim that he was standing in front of the operator’s door when the
exposure occurred and contended, therefore, that neither he nor his coworker were directly
exposed. It asserted that a printout of the “scan” of the December 21, 2006 incident revealed that
no one was physically scanned by the equipment but the printout was unavailable.
In a decision dated January 6, 2012, OWCP denied appellant’s claim finding that he had
failed to establish that the events occurred as described or that he was exposed to unacceptable
radiation levels either on December 21, 2006 or over a period of time. Appellant requested an
oral hearing.
In a decision dated July 18, 2012, an OWCP hearing representative affirmed the
January 6, 2012 decision. He found that appellant had failed to establish that he was exposed to
radiation or that his diagnosed Hashimoto’s disease was caused by radiation exposure. The
hearing representative accepted that the December 21, 2006 incident occurred but found that
there was no evidence that appellant was exposed to radiation during the incident. He also found
that there was no evidence that appellant was exposed to radiation sufficient to cause
acceleration or to precipitate his thyroid condition.2 After considering the evidence, the Board
finds that this case is not in posture for a decision.
On November 9, 2011 OWCP asked the employing establishment to provide additional
information regarding the extent and duration of appellant’s radiation exposure. While the
employing establishment controverted his claim, it did not provide exact radiation exposure
rates, daily rosters or data on cumulative radiation exposure. Absent such information, it is
impossible for a physician to provide an opinion as to whether appellant’s radiation exposure
was sufficient to cause or contribute to his diagnosed thyroid disease. OWCP accepted that the
claimed incident occurred on December 21, 2006, namely that the door to the “source”
unexpectedly opened, releasing some degree of radiation in an area where appellant was located.
Information pertaining to the radiation exposure rates is essential to an ultimate determination as
to whether he sustained an injury causally related to his employment. An employer’s reluctance
or refusal to submit requested evidence relating to an employee’s claim should not be an
impediment to a successful prosecution of the claim.3 In the present case, the type of
information being sought is normally within the custody of the employing establishment and not
readily available to appellant4. Accordingly, appellant should not be penalized for the employing
establishment’s failure to submit such information.5
2

The Board notes that appellant requested that the hearing representative issue subpoenas to the employing
establishment for all correspondence and other documentation concerning radiation exposure in the workplace,
including OSHA reports and daily rosters confirming appellant’s exposure during the course of his employment.
The hearing representative denied appellant’s requests.
3

See Jerome J. Kubin, Docket No. 03-1830 (issued October 1, 2003).

4

See Marco A. Padilla, 51 ECAB 202 (1999).

5

See id.

2

It is well established that proceedings under FECA are not adversarial in nature and
OWCP is not a disinterested arbiter. While an employee has the burden to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence and has the
obligation to see that justice is done.6 On remand OWCP should again request any pertinent
information from the employing establishment regarding appellant’s radiation exposure on
December 21, 2006, as well as all information and documentation relating to actual levels of
exposure at the employing establishment and the dates of his exposure. In particular, OWCP
should obtain the daily rosters from April 2003 to September 2010, as well as a printout of the
scan of the December 21, 2006 incident. It should inform the employing establishment of its
obligations under the provisions of section 10.118(a) of the code of federal regulations.7
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 18, 2012 decision be set aside and the case remanded for further development consistent
with this order. After such further development as it deems necessary, OWCP shall issue an
appropriate merit decision.8
Issued: March 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

E.J., Docket No. 09-1481 (issued February 19, 2010); William J. Cantrell, 34 ECAB 1233 (1983).

7

Section 10.118(a) provides that the employer is responsible for submitting to OWCP all relevant and probative
factual and medical evidence in its possession, or which it may acquire through investigation or other means. 20
C.F.R. § 10.118(a) (2011).
8

The Board notes that there was a discrepancy in the evidence regarding the location of appellant during the
December 21, 2006 incident. OWCP should make specific findings, based on current evidence of record, including
the witness statement from appellant’s coworker, Mr. Burrill, and further development of the factual evidence.

3

